DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 02/18/2021 has been entered.  Claims 1-9, 11-13, 15, 16, 18, 19, and 21-28 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




    PNG
    media_image1.png
    160
    888
    media_image1.png
    Greyscale


	However, no actual, specific materials are recited in the claim for use in manufacturing the support substrate.  

	In applicant’s arguments filed with the amendment, applicant points to the following specification paragraphs for support:


    PNG
    media_image2.png
    304
    1320
    media_image2.png
    Greyscale


	However, these passages of the specification likewise do not provide any specific materials meeting the recited properties of “temperature-reactive … to change a visible light absorption rate”.  For example, specification paragraph 0355 states:



    PNG
    media_image3.png
    192
    632
    media_image3.png
    Greyscale


	However, the specification fails to provide any examples of what “photo-chromatic material” would have such properties and would also serve as a “support substrate”. 

	In effect, the claim 21 limitation:


    PNG
    media_image1.png
    160
    888
    media_image1.png
    Greyscale


	is a genus presumably covering multiple species.   MPEP 2163 (Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]), states:



    PNG
    media_image4.png
    279
    718
    media_image4.png
    Greyscale

.

	However, applicant’s specification has not provided any examples whatsoever that would satisfy the properties of the newly claimed element of independent claim 21, and therefore written description is not satisfied.   Claims 22-27 are rejected by dependency. 


Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Refer to the entire rejection under 35 USC 112(a), written description above.  What that in mind, and given that applicant has not provided any examples whatsoever that would satisfy the properties of the newly claimed element of , 
    PNG
    media_image1.png
    160
    888
    media_image1.png
    Greyscale

, one of ordinary skill in the art could not make and use the invention without undue experimentation.  Claims 22-27 are rejected by dependency. 

	
Allowable Subject Matter
Claim 1-9, 11-13, 15, 16, 18, 19, and 28 are allowed.  The following of applicant’s arguments filed with the aforementioned amendment and in reference to the claim amendment were convincing:

Regarding independent claim 1:


    PNG
    media_image5.png
    839
    960
    media_image5.png
    Greyscale


	Claims 2-7 are allowed by dependency.

Regarding independent claim 8:


    PNG
    media_image6.png
    479
    977
    media_image6.png
    Greyscale


	Claims 9, 11, 12, and 13 are allowed by dependency.

Regarding independent claim 15:


    PNG
    media_image7.png
    880
    996
    media_image7.png
    Greyscale

	Claims 16, 18, 19, and 28 are allowed by dependency.

NOTE:  Claims 21-27 are not rejected over the prior art, and would be allowable if the rejections under 35 USC 112(a) above are overcome. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665